FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                      UNITED STATES COURT OF APPEALSJanuary 31, 2014
                                                              Elisabeth A. Shumaker
                                   TENTH CIRCUIT                  Clerk of Court



 JULIE K. MORAL,

          Plaintiff - Appellant,

 v.                                                     No. 13-3129
                                              (D.C. No. 2:10-CV-02595-KHV)
 RONALD HAGEN,                                           (D. Kan.)

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before GORSUCH, ANDERSON, and HOLMES, Circuit Judges.


      After she was first arrested and then succeeded in having the charges

against her dropped in state court, Julie Moral brought this lawsuit under

42 U.S.C. § 1983. In it she alleged that Ronald Hagen, the Kansas law

enforcement agent who had her arrested, did so not because she committed any

crime but because she complained about the manner in which he was conducting

an investigation into her business affairs. Her arrest, Ms. Moral alleged,


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
amounted to malicious prosecution and retaliatory arrest in violation of the First

and Fourth Amendments.

      The district court disagreed, dismissing Ms. Moral’s malicious prosecution

claim for failure to state a claim. Even under the facts she alleged, the court held,

Ms. Moral could not make out a claim for malicious prosecution because probable

cause existed to arrest her — and its absence is an essential element for the sort

of claim she wished to pursue. In a separate order, the court entered judgment

against Ms. Moral on her retaliatory arrest claim, holding Agent Hagen protected

by qualified immunity. Even assuming Agent Hagen was motivated by retaliatory

animus, the court explained, that is not enough to violate clearly established law

where (as here) the officer’s underlying arrest was (again) objectively supported

by probable cause.

      Before us, Ms. Moral challenges only the district court’s entry of summary

judgment on her retaliatory arrest claim. As we understand her brief, she presses

four arguments.

      First, she says that the district court was powerless to decide the question

of probable cause. That question, she says, had to go to the jury. But while

Ms. Moral is correct that “probable cause is usually a question for the jury,” this

court has explained that “a court should decide it when there is no genuine issue

of material fact.” Keylon v. City of Albuquerque, 535 F.3d 1210, 1215 (10th Cir.

2008). In Ms. Moral’s case, there is no dispute over the material facts. The facts

                                        -2-
surrounding her arrest were uncontroverted before the district court and remain so

here — her brief argues only that those facts were not enough to create probable

cause as a matter of law. Given this, the district court’s resolution of the

probable cause question was entirely proper.

       Second, Ms. Moral insists that there was ample evidence of retaliatory

motive. But as the district court noted, that is not enough to overcome qualified

immunity in this particular doctrinal context. Only recently the Supreme Court

explained that it remains unsettled under current law whether an officer violates

the Fourth Amendment by initiating an arrest for retaliatory reasons when the

arrest itself happens to be supported, as an objective matter, by probable cause.

See Reichle v. Howards, 132 S. Ct. 2088 (2012). Because this scenario

(retaliatory animus but objective probable cause) does not offend clearly

established law, the Supreme Court granted qualified immunity to the officers in

Reichle. Id. We see no lawful way the district court could have reached a

different result in this case.

       Third, Ms. Moral suggests that Reichle — handed down after the district

court granted qualified immunity to Agent Hagen — represented an intervening

change in the law that required the district court to revisit its earlier finding of

probable cause. But nothing in Reichle altered the standard for determining

whether probable cause is or is not present. As a result, that decision could have

had no effect on the district court’s holding that probable cause was present in

                                          -3-
this case and reconsideration of the question after Reichle would have been

pointless. See Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir.

2000) (motions for reconsideration are simply not appropriate vehicles by which

“to revisit issues already addressed”). Indeed, Ms. Moral herself identifies no

way in which Reichle would have altered the probable cause calculus in this case.

      Finally, Ms. Moral complains that the district court did not resolve the first

question in the qualified immunity sequence (whether an arrest objectively

supported by probable cause but allegedly made with a retaliatory motive violates

the Constitution) before proceeding to the second question in that sequence

(whether any such violation was clearly established at the time of Agent Hagen’s

actions) and resolving it against her. But district courts are generally free to

proceed directly to the second step of the qualified immunity analysis where, as

here, it is sufficient to dispose of the case. See Pearson v. Callahan, 555 U.S.
223, 236 (2009). Neither does Ms. Moral offer any reason why her case poses

any exception to this general rule.

      Affirmed.

                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                         -4-